Citation Nr: 0605885	
Decision Date: 03/01/06    Archive Date: 03/14/06

DOCKET NO.  97-28 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for post traumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1960 to 
September 1962.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 2003 rating decision which granted the veteran's 
claim of entitlement to service connection for PTSD and 
assigned a 30 percent rating effective April 24, 1996.  The 
veteran had a hearing before the undersigned Acting Board 
Member in November 2004.

A FAX transmittal of additional evidence was received at the 
Board on February 23, 2006, with a waiver of the veteran's 
right to have the evidence reviewed in the first instance by 
the RO.


FINDINGS OF FACT

1.  The evidence of record reflects that the veteran is 
demonstrably unable to obtain or retain employment as a 
result of her service-connected PTSD.

2.  The decision to award a total rating for PTSD renders the 
veteran ineligible for an award of TDIU.


CONCLUSIONS OF LAW

1.  The criteria for an initial total disability rating for 
PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Code (DC) 9411 
(1996).

2.  The criteria for a TDIU rating have not been met. 38 
U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 
4.16, 4.19, 4.25 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Rating

The current rating schedule for mental disorders is based 
upon the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, of the American Psychiatric 
Association (DSM-IV), and mental disorders, including PTSD, 
are specifically rated under 38 C.F.R. §§ 4.125-4.130, 
Diagnostic Codes 9201-9440.  However, the Board notes that 
during the course of this appeal the regulations for rating 
disabilities of mental disorders were revised effective 
November 7, 1996.  61 Fed. Reg. 52,700 (Oct. 8, 1996).  The 
Board will consider all applicable versions of the rating 
criteria, as did the RO.  However, only the new criteria are 
to be applied as of that effective date (i.e., at no earlier 
date).  See VAOPGCPREC 3-2000 (Apr. 10, 2000).

The veteran's service-connected PTSD is currently assigned a 
30 percent disability rating.  Prior to November 7, 1996, a 
30 percent disability rating was warranted when a veteran had 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people; or when 
her psychoneurotic symptoms resulted in reduction of in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  Id.; Johnson v. 
Brown, 7 Vet. App. 95 (1994).

A 100 percent evaluation was warranted for PTSD where the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; with totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior must be demonstrated; or when a 
veteran is demonstrably unable to obtain or retain 
employment.  

The evidence of record shows that the veteran is demonstrably 
unable to obtain or retain employment, and has been since the 
date of her claim.

At her most recent VA examination in May 2005, the veteran's 
Global Assessment of Functioning (GAF) was 38, which is 
assigned when there is some impairment in reality testing or 
communication (e.g., speech is at time illogical, obscure or 
irrelevant); or for major impairment in several areas, such 
as work or school, family relations, judgment, thinking, or 
mood (e.g., depressed man avoids friend, neglects family, and 
is unable to work; child frequently beats up younger 
children, is defiant at home and is failing in school.  Over 
the course of the veteran's appeal, she has been assigned GAF 
scores ranging from the high 30s to the mid 60s.  (A faxed 
copy of a January 2006 progress note, received by the Board 
on February 23, 2006, reflects a GAF score of 21.)

The veteran has been on Social Security disability since 1993 
for respiratory and mental problems, and even when she was 
working, she could only manage 10 hours a month in 1999.  

At an examination in September 1994, it was noted that while 
the veteran worked off and on in the restaurant business, she 
has never held a job for very long, as her bosses always made 
trouble for her and were hard to get along with.  The 
examiner assigned a GAF score of 40. 

At an evaluation of adaptive functioning in February 1999, it 
was noted that the veteran was currently working a few hours 
a month at a restaurant preparing food, and washing dishes.  
The psychologist concluded that the veteran had the 
intellectual and cognitive ability to understand, remember, 
and carry out work instructions; and while her short-term 
memory was somewhat poor, it was not so poor that it would 
interfere with basic work activities.  Nevertheless, the 
psychologist opined that the veteran was quite emotionally 
unstable and histrionic in her interaction with others and 
therefore would not relate appropriately to supervisors or 
coworkers and she would not be able to withstand the pressure 
of a normal work setting.  At a vocational analysis on March 
29, 1999, it was determined that the veteran was unable to 
return to the work she had done in the past and that her 
skills would not transfer.  It was noted that she retained 
the capacity for a limited range of unskilled, light work, 
but the analyst indicated that the vocational outlook was 
unfavorable.  Additionally, the examiner in a July 2005 
addendum to his May 2005 examination opined that the 
veteran's PTSD precluded gainful employment.

Although the veteran's claims file does not contain a medical 
opinion of record explicitly concluding that her PTSD 
precluded gainful employment, prior to the VA examiner's 
opinion in July 2005, evidence of the limiting nature of her 
PTSD is present throughout the veteran's claims file and 
predates her claim of entitlement to service connection for 
PTSD.  While the veteran worked a small number of hours at a 
restaurant in the late 1990s, the evidence of record, 
including treatment records, examinations, and vocational 
counseling, reflects that she has been unable to retain any 
meaningful employment for any substantial amount of time.

The Board finds that as of the veteran is demonstrably unable 
to obtain or retain meaningful employment and is therefore 
entitled to a total (100 percent) disability rating for her 
service-connected.  Given the favorable nature of this 
decision, it is not necessary to consider application of the 
revised regulations.


II. Claim for TDIU

A TDIU may be assigned where the schedular rating is less 
than total when the disabled person is, in the judgment of 
the Board, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  38 
C.F.R. § 4.16(a).  

As the veteran has been granted a 100 percent (total) rating 
by the decision above, she is not eligible for a TDIU.


III. Duties to Notify and Assist

In light of decision in this case, a discussion of VA's 
duties to notify and assist is unnecessary as no prejudice 
can result from any failure to meet those duties.


ORDER

Entitlement to a total disability rating (100 percent) for 
PTSD is granted, subject to the laws and regulations 
governing the award of monetary benefits.






____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


